
	

113 HR 3029 IH: College Savings Enhancement Act of 2013
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 3029
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2013
			Mr. Hurt (for himself
			 and Mr. Delaney) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To direct the Securities and Exchange Commission to
		  revise certain rules relating to the status of qualified prepaid tuition
		  programs under the securities laws.
	
	
		1.Short titleThis Act may be cited as the
			 College Savings Enhancement Act of
			 2013.
		2.Status of
			 qualified prepaid tuition programs
			(a)Revision of
			 rulesNot later than 270 days
			 after the date of enactment of this Act, the Securities and Exchange Commission
			 shall revise its regulations contained in—
				(1)section 230.144A(a)(1) of title 17, Code of
			 Federal Regulations, to include qualified prepaid tuition programs under the
			 definition of a qualified institutional buyer; and
				(2)section 230.501 of such title, to include
			 qualified prepaid tuition programs that have total assets in excess of
			 $5,000,000 as accredited investors.
				(b)Qualified
			 prepaid tuition program definedFor purposes of the revisions required by
			 subsection (a), the term qualified prepaid tuition program means a
			 qualified tuition program (as defined in section 529(b)(1)(A)(i) of the
			 Internal Revenue Code of 1986 (26 U.S.C. 529(b)(1)(A)(i))) established and
			 maintained by a State or agency or instrumentality of a State, and that
			 satisfies the other requirements of such section 529.
			
